Citation Nr: 1033403	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active military service from September 1942 to 
January 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

This matter was previously before the Board in August 2009 and 
May 2010, at which times it was remanded for further development.  
It has now returned to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A psychiatric disability, to include depression, has not been 
shown by competent evidence to be causally related to the 
Veteran's active service, and a psychosis was not demonstrated 
within one year after service.


CONCLUSION OF LAW

A psychiatric disability, to include depression, was not incurred 
in, or aggravated by, active service, nor may a psychosis be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date will be assigned 
in the event of the award of the benefits sought.
 
In the present case, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify prior to the initial adjudication of 
the claim by means of September 2006, September 2009, and June 
2010 letters that informed the Veteran of what evidence was 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence, and provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of the 
benefit sought. 

With regard to the duty to assist, the claims file contains 
private treatment records and partial service treatment/personnel 
records.  The Board notes that the record does not contain a 
complete set of the Veteran's service treatment and personnel 
records.  Requests were made to the National Personnel Records 
Center (NPRC) for the Veteran's service records, but no records 
were on file and in December 2006, VA made a formal finding on 
the unavailability of the Veteran's service records.  The Veteran 
was asked to submit copies of any of these records that he had in 
his possession.  However, he did not have any to submit.  The 
Board is mindful that, in a case such as this, where service 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the Veteran's service records are 
unavailable, the appeal must be decided on the evidence of record 
and, where possible, the Board's analysis has been undertaken 
with this heightened duty in mind.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  The 
Board has carefully reviewed such statements and concludes that 
he has not identified further evidence not already of record.  
The Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.

The record shows that the Veteran has not been afforded a VA 
examination.  However, the record demonstrates that the Veteran 
was scheduled for VA examinations in September 2009, October 
2009, and July 2010, but failed to report for each examination.  
The Board acknowledges that the Veteran is 89 years old and lives 
in an assisted living center.  Nevertheless, in an October 2006 
statement the Veteran indicated that he was physically unable to 
go to the VA facility in Minneapolis and requested that he be 
allowed to see his own doctor or that a VA examination be 
scheduled at a closer VA outpatient clinic.  The Board, in its 
May 2010 Remand, specifically requested that the Veteran be 
scheduled for a VA examination at a VA facility closer in 
proximity to him than the Minneapolis VAMC.  The Veteran was also 
informed that failure to appear for an examination as requested, 
and without good cause, could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 (2009).  The record 
demonstrates that the Veteran failed to report for his July 2010 
VA psychiatric examination and there is no evidence that the 
Veteran provided a reason as to why he failed to report for his 
scheduled VA examination.  Therefore, the Board finds that its 
duty to assist the Veteran in this regard has been met.

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  

Service connection may be established for a disability resulting 
from an injury incurred or a disease contracted in active 
service, or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2009).

Legal Analysis

The Veteran asserts that service connection is warranted for a 
psychiatric disability.  With respect to an in-service injury or 
disease, service personnel records show that the Veteran was 
diagnosed with "psychoneurosis."  With respect to a current 
disability, private post-service treatment records reflect that, 
when seen in May 1989, the Veteran reported as medical history 
that he had been hospitalized in 1984 for a nervous breakdown.  
Private treatment records dated in 1986 and 1987 also show that 
the Veteran was diagnosed with, and treated for depression.  
Further, in October 2006, the Veteran's spouse stated that he has 
had many "nervous breakdowns" since separating from service.  
Moreover, the Veteran has made several statements suggesting that 
the symptoms he experienced during service have continued to the 
present day.  

The Board notes that the Veteran and his wife are competent to 
give evidence about what he experienced; for example, they are 
competent and credible to report that he experienced psychiatric 
symptomatology in service and has experienced psychiatric 
symptomatology since service.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  See also, Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
However, neither the Veteran nor his wife is competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, there is no clinical opinion of 
record which relates the Veteran's current psychiatric disability 
to his in-service pyschiatric condition.  As noted above, the 
Veteran failed to report to any of the three VA examinations 
whose purpose was to determine the nature and etiology of his 
current pyschiatric condition.  Further, although the Veteran, in 
an October 2006 statement, requested that he be allowed to see 
his own physician regarding his disability, there is no evidence 
that the Veteran ever saw his physician in this regard or that 
any physician has provided an opinion as to the etiology of the 
Veteran's psychiatric condition.  The Board notes that while the 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is essential 
in obtaining the putative evidence. Wamhoff v. Brown, 8 Vet. App. 
517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 
Vet. App. 406 (1991).  Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the claim.  
38 U.S.C. § 5107(a).

Therefore, in the absence of any medical evidence that the 
Veteran's current psychiatric disability is etiologically related 
to service, the Board finds that the preponderance of the 
evidence is against a grant of direct service connection for a 
psychiatric disability.

The Board notes that the Veteran could be entitled to service 
connection on a presumptive basis if there is evidence that a 
psychosis was demonstrated within one year of separation from 
service.  However, the record does not demonstrate that the 
Veteran has been diagnosed with a current psychosis.  Thus, the 
Board concludes that the Veteran is also not entitled to a grant 
of service connection for a psychiatric disability on a 
presumptive basis.

Accordingly, in the absence of any evidence to the contrary, the 
Board finds that the competent medical evidence of record fails 
to establish that the Veteran's current pyschiatric disability is 
a result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but 
does not find that the evidence is of such approximate balance as 
to warrant its application.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a psychiatric disability, to include 
depression, and the claim must be denied.

ORDER

Entitlement to service connection or a pyschiatric disability, to 
include depression, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


